DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: The Examiner believes that the Applicant intents to claim “a memory” instead of “the memory”. Appropriate correction is required.
Response to Arguments
Applicants’ arguments filed on 11/02/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. 
In re page 7, Applicants state that “Claim 20 is objected to because of informalities. In response, claim 20 is amended as suggested by the Examiner. Applicant therefore respectfully requests withdrawal of the objection.”
(1) In response, claim 20 was not amended as the Examiner previously suggested. Therefore, the objection is herein maintained as shown above.
In re pages 7-9, Applicants state that “Specifically, with respect to claim 1, the amended claim recites, in part: “receiving, from each of multiple leads, ECG data; grouping the ECG data into groups of data using properties of each of the multiple leads that are included in the ECG data[.]” Neither Clifford nor Pemberton, whether taken alone, or as purported to be combined by the Examiner disclose or would have suggested to a person of ordinary skill, these features. Thus, claim 1 cannot be unpatentable in view of Clifford and Pemberton. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985); see Graham v. John Deere, 383 U.S. 1, 148 USPQ 459 (1966); see Verdegaal Bros. vy. Union Oil Co. of California, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Clifford is directed toward a method of using heartrate information each of multiple leads”, as recited in claim 1. Rather, Clifford merely describes how data is received from a single unit “a heart rate monitor or a Holter monitor”. That is, Clifford fails to distinguish data received from an individual lead, even if the reference arguably describes multiple leads. The Examiner asserts that Clifford discloses “grouping the ECG data into groups of data” based on ¶ [0100]-[0101] of the reference because “[t]he memory device/bus 1125 may provide the information from measured heart activity 1535 from individuals 1010,1010b, . .. 100n, to the feature determining unit 1120 as described in fig. 11 [and ¶ [0105[]].” Office Action, page 3. But in Clifford, the alleged “grouping” is only to group data from each of single heart rate monitors from multiple individuals. The reference fails to describe that data from “each of the multiple leads” is grouped, let alone is “group[ed] . . . using properties of each of the multiple leads that are included in the ECG data”, as recited in claim 1. Pemberton fails to cure the deficiencies of Clifford. Specifically, like Clifford, Pemberton merely describes obtaining ECG data from multiple individuals, but fails to describe obtaining any data from individual leads, let alone grouping them as recited in claim 1. See Pemberton ¶ [0014]. The Examiner appears to argue that since the ECG monitor 5 in Pemberton can determine a type of ECG, e.g. “three lead or five lead ECG, or even a 15 lead ECG”, that the reference therefore can determine “group[ing] according to a placement of an electrode during an ECG examination”. Office Action, page 13; see Pemberton ¶ ¶ [0015] and [0019]. However, the determination of the number of leads used in an ECG on a given patient (or set of patients) is not equivalent to “receiving, from each of multiple leads, ECG data.” Assuming purely for argument’s sake that Pemberton were to describe receiving data “from each of multiple leads” however, the reference still fails to describe that data from “each of the multiple leads” is grouped, let alone is “group[ed] . . . using properties of each of the multiple leads that are 
(2) In response, the Examiner respectfully disagrees. CLIFFORD discloses in fig. 10 paragraphs 93, 95 the following: First, individual 1010 wears a heart activity monitor 1500 to measured heart activity from the individual (1535). Second, the heart activity monitor 1500 may be, without limitation, a heart rate monitor or a Holter monitor, or a wearable incorporating sensors for photoplethysmography. Third, the heart activity monitor (1500) may transmit information from measured heart activity (1535) from an individual (1010) to a computing device 1030. Fourth, the computing device (1030) may transmit information over a network (1040) (e.g. the Internet) to another computing device (1050). Fifth, the information may include measured heart activity 1535 from the individual 1010, features determined from information from measured heart activity 1535 performed on the individual 1010, a PTSD status, and/or RR interval information. Thus, computing device 1030 receives electrocardiography 1535 performed on individual 1010 from each of multiple leads such a heart rate monitor or a Holter monitor, or a wearable incorporating sensors as described in fig. 10 paragraph 93. Furthermore, it should be noted that the received electrocardiography 1535 from each of multiple leads has to be grouped by the computing device 1030 before transmitting such electrocardiography 1535 to another computing device (1050) as shown in fig. 10. 
CLIFFORD discloses in fig. 11 paragraph 105 the following: First, in the case that the measured heart activity processing unit 1100 includes the optional training unit 1130, the information from measured heart activity receiving unit 1115 may receive information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. Second, the memory device/bus 1125 may provide the information from measured heart activity 1535 from individuals 1010, 1010b, . . . , 1010n, to the feature determining unit 1120. Third, the feature determining unit 1120 may determine Fourth, the memory device/bus 1125 may provide the features or feature vector related to each individual 1010, 1010b . . . 1010n, and any respective labels, to the optional training unit 1130. Thus, receiving unit 1115 receives electrocardiography 1535 performed on each individual 1010, 1010b . . . 1010n from each of multiple leads such a heart rate monitor or a Holter monitor, or a wearable incorporating sensors as described in figs. 10-11 paragraph 93. Moreover, it should be noted that the received electrocardiography 1535 from each of multiple leads has to be grouped by the receiving unit 1115 before providing such electrocardiography 1535 to the memory device 1125 as shown in fig. 11. Furthermore, see paragraphs 99-101, 108. 
In re page 10, Applicants state that “Claims 11 and 20 recite features similar to, but are not coextensive with claim 1. Applicant therefore respectfully submits that these claims are patentable over the cited art for the same reasons as claim 1.”
(3) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to independent claims 11 and 20, CLIFFORD discloses all the claimed limitations of independent claims 1, 11 and 20.
In re page 10, Applicants state that “Applicant respectfully submits that each of the remaining dependent claim are also patentable over Clifford and Pemberton based at least upon their dependencies. The dependent claims however also recite additional features which are not disclosed by the references. For example, claim 5 recites “the grouping comprises determining the groups of data by using the grouping criteria pool .. . [which] includes geometry properties of each of the multiple leads such that the ECG data from the multiple leads is grouped according to a placement of an electrode during an ECG examination.” Claim 15 recites similar features. In the Office Action, the Examiner readily concedes that Clifford fails to disclose such features. Applicant respectfully submits that Pemberton also each of the multiple leads”, as recited in claim 5, and as similarly recited in claim 15. Therefore, Applicant respectfully submits that at least claims 5 and 15 are additionally patentable over Clifford and Pemberton for this additional reason. Applicant therefore respectfully requests withdrawal of the rejections drawn to claims 2-20.”
(4) In response, as discussed above in (2),(3) with respect to independent claim 1 which is also applicable to independent claims 11 and 20, CLIFFORD discloses all the claimed limitations of independent claims 1, 11 and 20. Furthermore, the combination of CLIFFORD and Pemberton discloses all the claimed limitations of claims 5 and 15. For instance, CLIFFORD discloses “the grouping comprises determining the groups of data by using the grouping criteria pool, and the grouping criteria pool” (see ¶s 67, 85, 100-106 for the grouping comprises determining the groups of data by using the grouping criteria pool, and the grouping criteria pool (i.e. An ensemble of models may be used via boosting or another ensemble method. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107, furthermore, the optional classification unit (1135) classifies information from measured heart activity 1535 from an individual 1010 by comparing features or a feature vector associated with the information from measured heart activity 1535 from the individual 1010 to the model as described in fig. 11 paragraph 108))
On the other hand, Pemberton discloses “includes geometry properties of each of the multiple leads such that the ECG data from the multiple leads is grouped according to a placement of an electrode during an ECG examination” (see ¶s 15, 19 for includes geometry properties of each of the multiple leads such that the ECG data from the multiple leads is grouped according to a placement of an electrode during an ECG examination (i.e. each ECG monitor 5 receives potentials recorded via electrodes 7, such as 10 electrodes attached to the respective patient 3a-3n in order to generate a standard twelve lead ECG recording as described in fig. 1 paragraph 14))
The combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since Pemberton discloses in fig. 1 paragraph 14 that processing current ECG records 22 awaiting clinician overreading, wherein the current ECG records 22 originate from multiple different patients 3a, 3b-3n, wherein multiple ECG monitors 5a-5n record time series of ECG data from patients 3a-3n, wherein each ECG monitor 5 receives potentials recorded via electrodes 7, such as 10 electrodes attached to the respective patient 3a-3n in order to improve efficiency when generating a standard twelve lead ECG recording. As a result, the combination of both references won’t change the principle of operation of the primary reference being modified, and then the teachings of the references are sufficient to render the claims prima facie obvious.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CLIFFORD et al. (US 2019/0313960 A1)(hereinafter CLIFFORD).
Re claim 1, CLIFFORD discloses a method of performing electrocardiography (ECG) analysis by at least one processor, the method comprising: receiving, from each of multiple leads, ECG data (see ¶s 99-101 for receiving, from each of multiple leads, ECG data (i.e. In the case that the measured heart activity processing unit 1100 includes the optional training unit 1130, the information from measured heart activity receiving unit 1115 may receive information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2 as described in fig. 11 paragraph 105). It should be noted that the receiving unit 1115 receives electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n from each of multiple leads as shown in fig. 11. Also, see fig. 10 paragraphs 93, 95); grouping the ECG data into groups of data using properties of each of the multiple leads that are included in the ECG data (see ¶s 100-101, 108 for grouping the ECG data into groups of data using properties of each of the multiple leads that are included in the ECG data (i.e. The memory device/bus 1125 may provide the information from measured heart activity 1535 from individuals 1010, 1010b, . . . , 1010n, to the feature determining unit 1120 as described in fig. 11 paragraph 105). Thus, the received information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. are grouped using properties of each of the multiple leads that are included in the ECG data. Thus, it should be noted that properties of each of the multiple leads are permanent and essential features included in the electrocardiography 1535 as shown in fig. 11. Also, see fig. 10 paragraphs 93, 95); generating, from each group of the groups of data, a feature vector using a respective machine learning model (see ¶s 103, 105-108 for generating, from each group of the groups of data, a feature vector using a respective machine learning model (i.e. The feature determining unit (1120) may determine a feature vector including one or more features. The feature determining unit (1120) may provide features or feature vectors to the memory device/bus (1125) as described in fig. 11 paragraph 102, furthermore, the optional training unit 1130 may train a model or a machine learning model as described in fig. 11 paragraph 104)); and performing ECG analysis using the feature  (see ¶s 102-106, 108, 168 for performing ECG analysis using the feature vectors generated from each of the groups of data (i.e. The processing device(s) then analyze the subject data to determine one or more quiescent segments of the period of time using the heart activity as described in paragraph 190). Also, see paragraphs 191-193)
Re claim 2, CLIFFORD as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the grouping comprises grouping the ECG data in accordance with shared features or common properties such that data within a group, of the groups of data, share a same feature or common property (see ¶s 67, 100, 102-103, 108 for the grouping comprises grouping the ECG data in accordance with shared features or common properties such that data within a group, of the groups of data, share a same feature or common property (i.e. The feature determining unit 1120 may determine features or a feature vector related to each individual 1010, 1010b . . . 1010n, and may receive as input a label associated with each individual 1010, 1010b . . . 1010n as described in fig. 11 paragraph 105, furthermore, this technical solution may lead to the technical effect of reporting a PTSD status based on features determined from information from measured heart activity 1535 from an individual 1010 as described in fig. 11 paragraph 106). Thus, grouping the received information from the electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. in accordance with shared features or common properties)
Re claim 3, CLIFFORD as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the grouping comprises grouping the ECG data in accordance with the shared features or the common properties such that data from a first lead of the multiple leads and data from a second lead of the multiple leads are grouped within a same group of the groups of data (see ¶s 67, 100-103, 108 for the grouping comprises grouping the ECG data in accordance with the shared features or the common properties such that data from a first lead of the multiple leads and data from a second lead of the multiple leads are grouped within a same group of the groups of data (i.e. The feature determining unit 1120 may determine features or a feature vector related to each individual 1010, 1010b . . . 1010n, and may receive as input a label associated with each individual 1010, 1010b . . . 1010n as described in fig. 11 paragraph 105, furthermore, this technical solution may lead to the technical effect of reporting a PTSD status based on features determined from information from measured heart activity 1535 from an individual 1010 as described in fig. 11 paragraph 106). Thus, grouping the received information from the electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. in accordance with shared features or common properties)
Re claim 4, CLIFFORD as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the grouping comprises determining the groups of data by using a grouping criteria pool or rules stored in memory (see ¶s 67, 85, 100-106 for the grouping comprises determining the groups of data by using a grouping criteria pool or rules stored in memory (i.e. An ensemble of models may be used via boosting or another ensemble method. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107, furthermore, the optional classification unit (1135) classifies information from measured heart activity 1535 from an individual 1010 by comparing features or a feature vector associated with the information from measured heart activity 1535 from the individual 1010 to the model as described in fig. 11 paragraph 108). Also, see paragraphs 193)
Re claim 6, CLIFFORD as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the respective machine learning models used for each group of the groups of data are trained separately from each other (see ¶s 100, 103, 106, 108, 109 for the respective machine learning models used for each group of the groups of data are trained separately from each other (i.e. The optional training unit 1130 may train a model or a machine learning model as described in fig. 11 paragraph 104, furthermore, an ensemble of models may be used via boosting or another ensemble method. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107). It should be noted that each model is trained separately. Also, see paragraph 139)
Re claim 7, CLIFFORD as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the respective machine learning models used for each group of the groups of data have a same subset of parameters (see ¶s 100, 103, 106, 108, 109 for the respective machine learning models used for each group of the groups of data have a same subset of parameters (i.e. The optional training unit 1130 may train a model or a machine learning model as described in fig. 11 paragraph 104, furthermore, an ensemble of models may be used via boosting or another ensemble method. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107). It should be noted that the models have a same subset of parameters for same group with PTSD and also with same group with no history of PTSD. Also, see paragraphs 139, 192, 193)
Re claim 8, CLIFFORD as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the performing ECG analysis comprises: selecting a model from a plurality of models stored in memory (see ¶s 100, 101, 103, 104, 106, 108, 109 for selecting a model from a plurality of models stored in memory (i.e. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107). It should be noted that a model is selected from a plurality of models stored in memory as shown in fig. 11); and generating an output using the feature vectors generated from each of the groups of data with the model (see ¶s 102-103, 105-107 for generating an output using the feature vectors generated from each of the groups of data with the model (i.e. The optional training unit may receive from the memory device/bus 1125 the features or feature vectors that the feature determining unit 1120 provided to the memory device/bus 1125 as described in fig. 11 paragraph 104, furthermore, the model may be a model trained by the optional training unit (1130), and the optional classification unit (1135) may provide the output (1140) as shown in fig. 11 paragraph 108))
Re claim 9, CLIFFORD as discussed in claim 6 above discloses all the claimed limitations of claim 9.
Re claim 10, CLIFFORD as discussed in claim 7 above discloses all the claimed limitations of claim 10.
Re claim 11, CLIFFORD discloses a device for performing electrocardiography (ECG) analysis, the device comprising: at least one memory configured to store computer program code (see ¶s 128-129 for at least one memory configured to store computer program code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130)); at least one processor configured to access said computer program code and operate as instructed by said computer program code, said computer program code including: receiving code configured to cause the at least one processor to receive, from each of multiple leads, ECG data (see ¶s 128-129 for at least one processor (i.e. one or more processors (910) as shown in fig. 9) configured to access said computer program code and operate as instructed by said computer program code, said computer program code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) including: receiving code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to receive, from each of multiple leads, ECG data (i.e. In the case that the measured heart activity processing unit 1100 includes the optional training unit 1130, the information from measured heart activity receiving unit 1115 may receive information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2 as described in fig. 11 paragraph 105. Also, see paragraphs 99-101). It should be noted that the receiving unit 1115 receives electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n from each of multiple leads as shown in fig. 11. Also, see fig. 10 paragraphs 93, 95); grouping code configured to cause the at least one processor to group the ECG data, from the multiple leads using properties of each of the multiple leads that are included in the ECG data into groups of data (see ¶s 99-101, 108 for grouping code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to group the ECG data, from the multiple leads using properties of each of the multiple leads that are included in the ECG data into groups of data (i.e. In the case that the measured heart activity processing unit 1100 includes the optional training unit 1130, the information from measured heart activity receiving unit 1115 may receive information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. The memory device/bus 1125 may provide the information from measured heart activity 1535 from individuals 1010, 1010b, . . . , 1010n, to the feature determining unit 1120 as described in fig. 11 paragraph 105). Thus, the received information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. are grouped using properties of each of the multiple leads that are included in the ECG data. Thus, it should be noted that properties of each of the multiple leads are permanent and essential features included in the electrocardiography 1535 as shown in fig. 11. Also, see fig. 10 paragraphs 93, 95); generating code configured to cause the at least one processor to generate, from each group of the groups of data, a feature vector using a respective machine learning model stored in the at least one memory (see ¶s 103, 105-108 for generating code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to generate, from each group of the groups of data, a feature vector using a respective machine learning model stored in the at least one memory (i.e. The feature determining unit (1120) may determine a feature vector including one or more features. The feature determining unit (1120) may provide features or feature vectors to the memory device/bus (1125) as described in fig. 11 paragraph 102, furthermore, the optional training unit 1130 may train a model or a machine learning model as described in fig. 11 paragraph 104)); and performing code configured to cause the at least one processor to perform ECG analysis using the feature vectors generated from each of the groups of data (see ¶s 102-106, 108, 168 for performing code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to perform ECG analysis using the feature vectors generated from each of the groups of data (i.e. The processing device(s) then analyze the subject data to determine one or more quiescent segments of the period of time using the heart activity as described in paragraph 190). Also, see paragraphs 191-193)
Re claim 12, CLIFFORD as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the grouping code is configured to cause the at least one processor to group the ECG data in accordance with shared features or common properties such that data within a group, of the groups of data, share a same feature or common property (see ¶s 67, 100, 102-103, 108 for the grouping code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) is configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to group the ECG data in accordance with shared features or common properties such that data within a group, of the groups of data, share a same feature or common property (i.e. The feature determining unit 1120 may determine features or a feature vector related to each individual 1010, 1010b . . . 1010n, and may receive as input a label associated with each individual 1010, 1010b . . . 1010n as described in fig. 11 paragraph 105, furthermore, this technical solution may lead to the technical effect of reporting a PTSD status based on features determined from information from measured heart activity 1535 from an individual 1010 as described in fig. 11 paragraph 106). Thus, grouping the received information from the electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. in accordance with shared features or common properties)
Re claim 13, CLIFFORD as discussed in claim 12 above discloses all the claim limitations with additional claimed feature wherein the grouping code is configured to cause the at least one processor to group the ECG data in accordance with the shared features or the common properties such that data from a first lead of the multiple leads and data from a second lead of the multiple leads are grouped within a same group of the groups of data (see ¶s 67, 100-103, 108 for the grouping code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) is configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to group the ECG data in accordance with the shared features or the common properties such that data from a first lead of the multiple leads and data from a second lead of the multiple leads are grouped within a same group of the groups of data (i.e. The feature determining unit 1120 may determine features or a feature vector related to each individual 1010, 1010b . . . 1010n, and may receive as input a label associated with each individual 1010, 1010b . . . 1010n as described in fig. 11 paragraph 105, furthermore, this technical solution may lead to the technical effect of reporting a PTSD status based on features determined from information from measured heart activity 1535 from an individual 1010 as described in fig. 11 paragraph 106). Thus, grouping the received information from the electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. in accordance with shared features or common properties)
Re claim 14, CLIFFORD as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the grouping code is configured to cause the at least one processor to determine the groups of data by using a grouping criteria pool or rules stored in the at least one memory (see ¶s 67, 85, 100-106 for the grouping code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) is configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to determine the groups of data by using a grouping criteria pool or rules stored in the at least one memory (i.e. An ensemble of models may be used via boosting or another ensemble method. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107, furthermore, the optional classification unit (1135) classifies information from measured heart activity 1535 from an individual 1010 by comparing features or a feature vector associated with the information from measured heart activity 1535 from the individual 1010 to the model as described in fig. 11 paragraph 108). Also, see paragraphs 193)
Re claim 16, CLIFFORD as discussed in claim 6 above discloses all the claimed limitations of claim 16.
Re claim 17, CLIFFORD as discussed in claim 7 above discloses all the claimed limitations of claim 17.
Re claim 18, CLIFFORD as discussed in claim 11 above discloses all the claim limitations with additional claimed feature wherein the performing code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) comprises: model selecting code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to select a model from a plurality of models stored in the at least one memory (see ¶s 100, 101, 103, 104, 106, 108, 109 for select a model from a plurality of models stored in the at least one memory (i.e. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107). It should be noted that a model is selected from a plurality of models stored in memory as shown in fig. 11), and output generating code (i.e. System memory (920) typically includes an operating system (921), one or more applications (922), and program data (924) as described in fig. 9 paragraph 130) configured to cause the at least one processor (i.e. one or more processors (910) as shown in fig. 9) to generate an output using the feature vectors generated from each of the groups of data with the model (see ¶s 102-103, 105-107 for generate an output using the feature vectors generated from each of the groups of data with the model (i.e. The optional training unit may receive from the memory device/bus 1125 the features or feature vectors that the feature determining unit 1120 provided to the memory device/bus 1125 as described in fig. 11 paragraph 104, furthermore, the model may be a model trained by the optional training unit (1130), and the optional classification unit (1135) may provide the output (1140) as shown in fig. 11 paragraph 108))
Re claim 19, CLIFFORD as discussed in claim 6 above discloses all the claimed limitations of claim 19.
Re claim 20, CLIFFORD discloses a non-transitory computer-readable medium storing computer instructions that, when executed by at least one processor of a device, cause the at least one processor to: receive, from each of multiple leads, electrocardiography (ECG) data (see ¶s 99-101 for receive, from each of multiple leads, electrocardiography (ECG) data (i.e. In the case that the measured heart activity processing unit 1100 includes the optional training unit 1130, the information from measured heart activity receiving unit 1115 may receive information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2 as described in fig. 11 paragraph 105). It should be noted that the receiving unit 1115 receives electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n from each of multiple leads as shown in fig. 11. Also, see fig. 10 paragraphs 93, 95); group the ECG data into groups of data using properties of each of the multiple leads that are included in the ECG data (see ¶s 100-101, 108 for group the ECG data into groups of data using properties of each of the multiple leads that are included in the ECG data (i.e. The memory device/bus 1125 may provide the information from measured heart activity 1535 from individuals 1010, 1010b, . . . , 1010n, to the feature determining unit 1120 as described in fig. 11 paragraph 105). Thus, the received information from electrocardiography 1535 performed on individuals 1010, 1010b, . . . , 1010n, n.gtoreq.2. are grouped using properties of each of the multiple leads that are included in the ECG data. Thus, it should be noted that properties of each of the multiple leads are permanent and essential features included in the electrocardiography 1535 as shown in fig. 11. Also, see fig. 10 paragraphs 93, 95); generate, from each group of the groups of data, a feature vector using a respective machine learning model stored in the memory (see ¶s 103, 105-108 for generate, from each group of the groups of data, a feature vector using a respective machine learning model stored in the memory (i.e. The feature determining unit (1120) may determine a feature vector including one or more features. The feature determining unit (1120) may provide features or feature vectors to the memory device/bus (1125) as described in fig. 11 paragraph 102, furthermore, the optional training unit 1130 may train a model or a machine learning model as described in fig. 11 paragraph 104)); and perform ECG analysis using the feature vectors generated from each of the groups of data (see ¶s 102-106, 108, 168 for perform ECG analysis using the feature vectors generated from each of the groups of data (i.e. The processing device(s) then analyze the subject data to determine one or more quiescent segments of the period of time using the heart activity as described in paragraph 190). Also, see paragraphs 191-193)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CLIFFORD et al. (US 2019/0313960 A1)(hereinafter CLIFFORD) as applied to claims 1-4, 6-14 and 16-20 above, and further in view of Pemberton et al. (US 2019/0259496 A1)(hereinafter Pemberton).
Re claim 5, CLIFFORD as discussed in claim 4 above discloses all the claim limitations with additional claimed feature wherein the grouping comprises determining the groups of data by using the grouping criteria pool, and the grouping criteria pool (see ¶s 67, 85, 100-106 for the grouping comprises determining the groups of data by using the grouping criteria pool, and the grouping criteria pool (i.e. An ensemble of models may be used via boosting or another ensemble method. The optional training unit (1130) may provide the model to the memory device/bus (1125) as described in fig. 11 paragraph 107, furthermore, the optional classification unit (1135) classifies information from measured heart activity 1535 from an individual 1010 by comparing features or a feature vector associated with the information from measured heart activity 1535 from the individual 1010 to the model as described in fig. 11 paragraph 108))
(see ¶s 15, 19 for includes geometry properties of each of the multiple leads such that the ECG data from the multiple leads is grouped according to a placement of an electrode during an ECG examination (i.e. each ECG monitor 5 receives potentials recorded via electrodes 7, such as 10 electrodes attached to the respective patient 3a-3n in order to generate a standard twelve lead ECG recording as described in fig. 1 paragraph 14))
Therefore, taking the combined teachings of CLIFFORD and Pemberton as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (electrode) into the system of CLIFFORD as taught by Pemberton.
One will be motivated to incorporate the above feature into the system of CLIFFORD as taught by Pemberton for the benefit of processing current ECG records 22 awaiting clinician overreading, wherein the current ECG records 22 originate from multiple different patients 3a, 3b-3n, wherein multiple ECG monitors 5a-5n record time series of ECG data from patients 3a-3n, wherein each ECG monitor 5 receives potentials recorded via electrodes 7, such as 10 electrodes attached to the respective patient 3a-3n in order to improve efficiency when generating a standard twelve lead ECG recording (see fig. 1 ¶ 14)
Re claim 15, the combination of CLIFFORD and Pemberton as discussed in claim 5 above discloses all the claimed limitations of claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/16/2021
/JOSE M. MESA/
Examiner
Art Unit 2484




/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484